Citation Nr: 1100130	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether a reduction in the rating for the post-operative 
residuals of a right medial meniscectomy with degenerative joint 
disease from 40 percent to 10 percent, effective June 1, 2004, 
was proper.

2.  Entitlement to an increased rating for post-operative 
residuals of a right medial meniscectomy with degenerative joint 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Specifically, in a March 2004 decision, the RO reduced the rating 
for the service-connected post-operative residuals of a right 
medial meniscectomy with degenerative joint disease from 40 
percent to 10 percent, effective June 1, 2004.  Following receipt 
of notice of that determination, the Veteran perfected a timely 
appeal with respect to the propriety of that reduction.

In July 2006, the Veteran testified before one of the undersigned 
Veterans Law Judges (VLJs).  A copy of the transcript of that 
hearing is of record.

In November 2006, the Board remanded the Veteran's rating 
reduction claim to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary development.  
At that time, the Board also remanded a claim for service 
connection for gastritis, to include as secondary to service-
connected disability.  By a September 2007 rating action, the AMC 
granted service connection for gastritis, secondary to medication 
taken for service-connected bilateral knee disabilities, and 
assigned a noncompensable evaluation to this disorder, effective 
from May 25, 2001.  Thus, that issue is no longer in appellate 
status.

After completing the actions requested in the November 2006 
remand, as well as continuing to deny the rating reduction issue, 
the AMC returned the Veteran's case to the Board for further 
appellate review.  In October 2008, the Board determined that the 
reduction in the rating assigned to the service-connected right 
knee disability from 40 percent to 10 percent, effective from 
June 1, 2004, was proper.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2009, the 
Court granted a Joint Motion for Remand (Joint Motion) and, in so 
doing, vacated the Board's October 2008 decision and remanded the 
matter for further action consistent with the Joint Motion.

The current appeal also arises from a January 2009 rating action 
in which the RO denied entitlement to a rating greater than 10 
percent for the service-connected right knee disorder, as well as 
other issues.

In June 2010, the Veteran testified at a Travel Board hearing 
before a different VLJ.  A transcript of this hearing is 
associated with the claims file.  As two different VLJs took 
testimony relevant to the above issues, these issues will be 
addressed in a panel decision.  In June 2010, the VLJ also took 
testimony on other issues.  These issues will be addressed in a 
separate decision.  


FINDINGS OF FACT

1.  A February 1997 VA examination revealed right knee range of 
motion from 15 to 90 degrees, as well as very loose medial 
collateral ligament and atrophic quadriceps muscles on the right 
when compared to the left resulting in marked lateral 
instability.

2.  Based on the February 1997 examination findings, a February 
1997 rating decision awarded a 30 percent rating for post-
operative residuals, right medial meniscectomy, effective 
September 13, 1995.  

3.  An August 2002 VA examination revealed a swollen right knee 
with range of motion from 20 to 70 degrees.



4.  Based on the August 2002 examination findings, a December 
2002 rating decision awarded a 40 percent rating for post-
operative residuals, right medial meniscectomy, effective August 
1, 2002. 

5.  A May 2003 rating decision extended a temporary total rating 
for the Veteran's service-connected right knee disability, 
causing the effective date for the 40 percent rating to be 
changed to December 1, 2002.    

6.  An August 2003 VA examination revealed no evidence of 
instability, no gross effusion, and right knee range of motion 
from 0 to 120 degrees.  

7.  In an August 2003 rating decision, the RO proposed a 
reduction in the rating for the Veteran's service-connected post-
operative residuals of a right medial meniscectomy with 
degenerative joint disease from 40 percent to 10 percent; the RO 
notified the Veteran of this proposed action in a corresponding 
August 2003 letter.

8.  In a March 2004 rating decision, the RO reduced the 40 
percent rating for post-operative residuals of a right medial 
meniscectomy with degenerative joint disease to 10 percent, 
effective June 1, 2004.

9.  Other medical evidence showed that around the time of the 
reduction the Veteran's right knee had no instability and a range 
of motion no worse than 0 to 120 degrees.

10.  VA examination results reflect that in April 2007, the 
Veteran's right knee was lacking 5 to 10 degrees of extension; in 
December 2008, extension of the right knee was full.  

11.  The Veteran's service-connected post-operative residuals of 
a right medial meniscectomy with degenerative joint disease have 
been manifest by pain and limitation of flexion, but with flexion 
greater than 45 degrees and extension limited to at worst 10 
degrees; ankylosis, instability, recurrent subluxation, 
dislocated semilunar cartilage, and impairment of the tibia and 
fibula are not shown.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for the post-operative residuals 
of a right medial meniscectomy with degenerative joint disease 
from 40 percent to 10 percent, effective June 1, 2004, was 
proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2010).

2.  The criteria for a rating in excess of 10 percent for post-
operative residuals of a right medial meniscectomy with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Board observes that an August 19, 2003 pre-rating notice 
letter, which accompanied the rating decision proposing to 
decrease the rating for post-operative residuals of a right 
medial meniscectomy with degenerative joint disease, provided the 
Veteran with notice of the proposed reduction and informed him 
that he could submit medical or other evidence to show why the 
reduction should not be made.  The letter explained that this 
evidence could be a statement from a physician with detailed 
findings about his condition.  He was also notified that he could 
request a personal hearing so that he could provide testimony on 
this matter.  He was notified that if he did not request a 
hearing or submit additional evidence within 60 days, the RO 
would make a decision based on the evidence of record.

In August 2004, December 2006, and September 2008 letters, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claim for a higher rating, 
as well as what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA.  
June 2006, December 2006, and September 2008 letters advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  The notice letters also 
provided examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  These letters also advised the Veteran of how 
effective dates are assigned, and the type of evidence which 
impacts that determination.  The reduction claim was last 
readjudicated in September 2007 and the higher rating claim was 
last adjudicated in August 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations and hearings.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters on 
the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefor.  The 
beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2010).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that the 
entire record of examination and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, except 
in those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, where material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (2010).


I. Reduction

A February 1997 rating decision awarded a 30 percent rating for 
post-operative residuals, right medial meniscectomy, effective 
September 13, 1995.  A December 2002 rating decision awarded a 40 
percent rating for post-operative residuals, right medial 
meniscectomy, effective August 1, 2002.  The effective date for 
the 40 percent rating was changed to December 1, 2002 by a March 
2003 rating decision that extended a temporary total rating 
assigned for that disability.  The 40 percent rating was reduced 
to 10 percent by a March 2004 rating decision.  

As an initial matter, the Board notes that because a rating in 
excess of 10 percent for post-operative residuals of a right 
medial meniscectomy with degenerative joint disease was in effect 
for a period exceeding five years (30 percent from September 13, 
1995 through November 30, 2002, and 40 percent from December 1, 
2002 to May 31, 2004 (the Veteran also had a temporary 100 
percent rating for this disability from June 6, 2002 to November 
30, 2002)), the provisions of 38 C.F.R. § 3.344(a) and (b) 
regarding stabilization of disability ratings apply.  See 38 
C.F.R. § 3.344 (2010).

The Board also notes that appropriate due process procedures were 
followed with respect to the rating reductions.  Specifically, in 
an August 2003 letter, the Veteran was informed of the proposed 
reduction for post-operative residuals of a right medial 
meniscectomy with degenerative joint disease and of his right to 
submit evidence showing that such change should not be made.  
Thereafter, a March 2004 rating decision reduced the award 
prospectively effective June 1, 2004.  Thus, the due process 
procedures set forth in 38 C.F.R. § 3.105(e) were met.

The original 30 percent rating was based on the findings of a 
February 1997 VA examination.  At this examination, the Veteran 
reported that his right knee was painful and he had to wear a 
brace.  Physical examination revealed right knee range of motion 
from 15 to 90 degrees.  There was also very loose medial 
collateral ligament and atrophic quadriceps muscles on the right 
when compared to the left, which the examiner noted resulted in 
marked lateral instability.  There was no swelling or deformity.  
The diagnosis was traumatic degenerative joint disease of the 
right knee with marked instability.  X-rays were taken and the 
examiner noted that magnetic resonance imaging (MRI) from 1995 
reportedly reflected Grade II degeneration at the anterior and 
posterior horn of the lateral meniscus as well as the posterior 
horn of the medical meniscus.  

The 40 percent rating was based on findings of an August 2002 VA 
examination.  At that examination, the Veteran reported that his 
right knee was painful and he had to wear a brace.  He had also 
been using a cane since his most recent knee surgery in 2001.  
Physical examination revealed the right knee was swollen and was 
about 10 percent larger than the left knee.  Right knee range of 
motion was from 20 to 70 degrees.  Muscle tone and power in the 
lower extremities appeared to be within normal limits.  The 
assessment was right knee injury with status post medial 
meniscectomy in 1985 in the service, and status post right 
anterior cruciate ligament repair in the year 2002.  MRI findings 
reportedly showed degenerative changes of the knee.  

The disability rating for the Veteran's service-connected right 
knee disability was reduced based on the findings during an 
August 2003 VA examination.  The Veteran reported that his knees 
were unstable and he had pain in the right knee.  He used a cane 
and a right knee elastic support.  Physical examination revealed 
no evidence of instability, including on varus and valgus stress, 
Lachman test, anterior drawer sign, and ballottement of the 
patella against the femoral condyles.  There was no gross 
effusion.  Right knee range of motion was from 0 to 120 degrees.  
The examiner's impression was that the anterior cruciate ligament 
repairs appeared to be successful.  The diagnosis was repaired 
anterior cruciate ligament left knee and right knee.    

The Board finds that the examination used as a basis of reduction 
is as complete and full as the examination on which the original 
30 percent rating was authorized.  In this regard, both examiners 
noted the relevant history and undertook a physical examination.  
Range of motion was recorded after each examination.  In 1997, 
the examiner noted a very loose medial collateral ligament.  It 
is unclear what testing produced this result.  In 2003, stability 
was checked using multiple tests including varus and valgus 
stress, Lachman test, anterior drawer sign, and ballottement of 
the patella against the femoral condyles.  In summary, the 30 
percent rating was assigned after range of motion testing and 
some form of stability testing.  The examination on which the 
reduction was based also included range of motion testing and 
multiple different tests for stability.  Therefore, the 
examination on which the reduction was based was as complete and 
full as the examination on which the 30 percent rating was 
warranted.  

Upon review of the record, the Board concludes that the reduction 
in the evaluation of the Veteran's post-operative residuals of a 
right medial meniscectomy with degenerative joint disease was 
proper.  As noted above, the original 30 percent rating assigned 
was based on findings of right knee range of motion from 15 to 90 
degrees and marked lateral instability.  The 40 percent rating 
was assigned based upon findings of right knee range of motion 
from 20 to 70 degrees.  The subsequent medical evidence dating 
around the time of the reduction noted no instability and a range 
of motion limited in flexion to 120 degrees with full extension.  
The Board recognizes that in August 2003 a VA outpatient 
treatment note referenced incomplete right knee flexion and 
extension.  No degree of limitation was provided.  However, a 
June 2003 VA outpatient treatment record and the August 2003 VA 
examination report both noted right knee range of motion from 0 
to 120 degrees.  Later, in October 2004, right knee range of 
motion was reportedly full.  In this regard, the normal range of 
motion of the knee is from 0 degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5261, limitation of extension of the leg to 
5 degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  A 
20 percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2010).

Here, the preponderance of the evidence indicates that at the 
time of the reduction, the Veteran did not have any limitation of 
right knee extension.  Thus, under Diagnostic Code 5261, a 
noncompensable disability rating was warranted.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg to 
45 degrees warrants a 10 percent rating.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

In this case, the evidence showed flexion of the right knee 
limited to, at most, 120 degrees.  Such limitation does not 
warrant a compensable evaluation under Diagnostic Code 5260.  

Thus, the 10 percent rating assigned adequately addresses the 
Veteran's complaints of painful motion, as the Veteran's actual 
motion does not support a compensable rating under Diagnostic 
Codes 5260 or 5261.  

The Board is aware that the VA General Counsel has held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).  However, as noted above, the Veteran's range 
of flexion and extension are not to a compensable level.  Indeed, 
his extension was normal.  Thus, separate ratings for extension 
and flexion are not warranted.

The VA General Counsel has further held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257, cautioning that any such separate rating 
must be based on additional disabling symptomatology.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (1998).  Diagnostic Code 5257 is used for rating 
other impairment of the knee and allows for 10, 20, and 30 
percent ratings for slight, moderate, and severe recurrent 
subluxation or lateral instability, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2010).

In August 2003, the Veteran reported that his knees were unstable 
and give way.  However, after multiple tests at the August 2003 
VA examination, the examiner found no instability of the right 
knee.  An outpatient treatment note from that month also reported 
no instability.  The Board has considered the Veteran's 
statements that his right knee has instability and gives way; 
however, the Board finds the results of the medical testing to be 
more probative than the Veteran's contentions.  As instability 
and recurrent subluxation of the right knee were not present, a 
separate compensable rating for such was not warranted.  

As improvement was clearly shown since the initial award of 30 
percent, and the subsequent award of 40 percent, the reduction 
was proper.  See 38 C.F.R. § 3.344(a).


II. Higher Rating

In addition to the evidence above, an October 2004 VA treatment 
note reflects that the Veteran complained of right knee pain.  
Examination revealed a full range of motion.  At a December 2004 
VA orthopedic consultation the Veteran reported knee pain.  On 
examination the right knee had almost no laxity at all.  The knee 
was stable to varus and valgus stress, pivot shift and McMurray.  
The knee was tender.  The diagnosis was degenerative joint 
disease of the right knee.  After a June 2005 VA orthopedic 
consultation, it was noted that the knee was stable from the 
standpoint of a negative Lachman test.  There was pain and no 
effusion.  X-ray reports from 2005 and 2006 note postsurgical and 
osteoarthritis changes.  

Lay statements submitted in April 2006 collectively indicate that 
in the past the Veteran's right knee disability kept him from 
working at his full strength.  These letters also note that the 
Veteran wears a knee brace and his knee keeps him from physical 
activities.  

At the Veteran's July 2006 hearing, he testified that he wears a 
knee brace and receives injections.  He reported numbness, 
aching, instability, and that he could not bend his knee all the 
way.  

The Veteran was afforded a VA examination on April 13, 2007.  He 
reported pain and that his right knee gives out 2 to 3 times a 
month and he falls.  He denied locking of the knee.  Physical 
examination revealed that the Veteran wore a brace and had a 
limp.  There was arthritic deformity of the right knee, as well 
as tenderness, and stiffness.  There was no effusion, erythema, 
atrophy or ankylosis.  Ligaments were intact.  McMurray test was 
equivocal and Lachman test was negative.  There was 
patellofemoral clicking.  There was a lack of 5 or 10 degrees of 
extension.  Flexion was to 105 degrees and improved to 140 
degrees after repetition.  According to the examiner, there was 
no additional loss of range of motion with consideration to pain, 
fatigue, coordination, weakness or repetitive motion.  The 
examiner diagnosed posttraumatic osteoarthritis, status post 
anterior cruciate ligament repair, status post meniscus pathology 
of the knee.

The Veteran was afforded another VA examination on December 4, 
2008.  He complained that his right knee is painful, weak, and 
gives way.  There was an abnormal shoe wear pattern, as well as 
arthritis deformity and grinding on the right.  There was no 
effusion, ankylosis, instability, meniscus abnormality, or 
patellar abnormality.  Right knee extension was to 0 degrees and 
flexion was to 90 degrees, with pain.  There was no additional 
limitation of motion after repetition.  The diagnosis was 
posttraumatic degenerative joint disease of the right knee status 
post anterior cruciate ligament repair and status post meniscus 
repair.  

At his June 2010 hearing, the Veteran testified that he has 
shooting pain in the right knee and limited motion.  He has to 
wear an unloader brace.  He also reported that he has instability 
and his knee gives way, which has caused him to fall.  

Regarding flexion of the right knee, the medical evidence 
reflects that the Veteran has had, at worst, flexion limited to 
90 degrees.  Thus, the limitation of flexion does not support a 
compensable rating under Diagnostic Code 5260.  Testing at the 
April 2007 VA examination revealed that the right knee was 
lacking 5 to 10 degrees of extension.  Limitation of extension to 
10 degrees supports the 10 percent rating assigned under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5261.  However, such limitation does not support an 
evaluation in excess of 10 percent for limitation of extension.  
At the December 4, 2008 examination, extension of the right knee 
was full, reflecting noncompensable limitation of motion under 
Diagnostic Code 5261.   



Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
an evaluation in excess of the 10 percent presently assigned.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. 
§§ 4.45, 4.59.

At no point during the course of the claim has the Veteran 
suffered from limitation of both flexion and extension to warrant 
consideration of a separate rating for flexion and extension.  
See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Likewise, a separate rating for instability or subluxation of the 
knee is not warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Recurrent 
subluxation is not contended nor shown by the evidence.  Testing 
reflects that the Veteran does not have any instability of the 
right knee.  The Board recognizes that in December 2004 it was 
noted that the Veteran's right knee had almost no laxity at all.  
The knee was stable on testing at that time, and on multiple 
other occasions.  The Board has considered the Veteran's 
statements that his right knee has instability and gives way; 
however, the Board finds the results of medical testing to be 
more probative than the Veteran's contentions.   

Ankylosis of the knee, dislocated semilunar cartilage, and 
impairment of the tibia and fibula are not shown or claimed (X-
rays were performed); thus, the rating criteria relevant to these 
disabilities are not applicable in this case.  

The Board concludes that the medical findings are of greater 
probative value than the Veteran's allegations regarding the 
severity of his right knee disability.  Accordingly, the Board 
finds that the preponderance of the evidence is against the claim 
for evaluations in excess of those assigned.  

The Board has also considered whether the Veteran's service-
connected right knee disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case 
there are no exceptional or unusual factors with regard to the 
Veteran's right knee disability.  The threshold factor for extra-
schedular consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against a finding that the 
Veteran warrants ratings higher than those assigned by this 
decision, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).









	(CONTINUED ON NEXT PAGE)



ORDER

The reduction from 40 percent to 10 percent for post-operative 
residuals of a right medial meniscectomy with degenerative joint 
disease, effective June 1, 2004, was proper.

Entitlement to an increased rating for post-operative residuals 
of a right medial meniscectomy with degenerative joint disease, 
currently evaluated as 10 percent disabling is denied.



____________________________                           
__________________________
  RENÉE M. PELLETIER		     WAYNE M. BRAEUER
           Veterans Law Judge,			    Veterans Law 
Judge,
      Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
K. A. BANFIELD
Veterans Law Judge,
 Board of Veterans' Appeals




 Department of Veterans Affairs


